          Case 8:21-bk-10525-ES         Doc 102 Filed 04/28/21 Entered 04/28/21 14:22:29                  Desc
                                         Main Document     Page 1 of 5


 Attorney or Party Name, Address, Telephone & FAX           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


 Peter F. Jazayeri (SBN 199626)
 JAZ, A PROFESSIONAL LEGAL CORPORATION
 peter@jaz-law.com
 1100 Glendon Avenue, Suite 1500
 Los Angeles, CA 90024
 Telephone: 310.853.2529
 Facsimile: 310.388.0664



      Attorney for Movant
      Movant appearing without an attorney
                                  UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                     CASE NO.: 8:21-bk-10525-ES
                                                            CHAPTER: 11
 The Source Hotel, LLC
                                                                   SUPPLEMENTAL NOTICE OF HEARING
                                                                 TO BE HELD REMOTELY USING ZOOMGOV
                                   Debtor(s)                               AUDIO AND VIDEO

                                                            HEARING DATE:          May 20, 2021
                                                            HEARING TIME:          10:00 A.M.




 Movant: Cordes & Company, LLC by and through Bellann Raile (State Court Receiver)

     1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
        held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
        Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

             Notice of Motion and Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 (with
             supporting declarations) (Action in Non Bankruptcy Forum) [Dkt. 101]



     2. Please be advised that because of the COVID-19 pandemic, the Court will conduct the hearing
        using ZoomGov audio and video technology. Information on how to participate in the hearing using
        ZoomGov is provided on the following page of this notice.




April 2021                                              Page 1                ZOOMGOV HEARING NOTICE_ES_BK
         Case 8:21-bk-10525-ES        Doc 102 Filed 04/28/21 Entered 04/28/21 14:22:29                 Desc
                                       Main Document     Page 2 of 5


     3. Hearing participants and members of the public may participate in and/or observe the hearing using
        ZoomGov, free of charge.
     4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
        camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
        and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
        by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
        connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
        Password shown below.
     5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
        below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
     6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
        pre-registration is required.
     7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
        record.
     8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
        video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
        monetary and non-monetary sanctions.
     9. The following is the unique ZoomGov connection information for the above-referenced hearing:




     10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
         the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants


.    Date:      April 28, 2021                         Jaz, a Professional Legal Corporation
                                                       Printed name of law firm (if applicable)


                                                       Peter F. Jazayeri
                                                       Printed name of individual Movant or attorney for Movant




April 2021                                             Page 2                 ZOOMGOV HEARING NOTICE_ES_BK
        Case 8:21-bk-10525-ES                     Doc 102 Filed 04/28/21 Entered 04/28/21 14:22:29                                      Desc
                                                   Main Document     Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 1100 Glendon Avenue, Suite 1500, Los Angeles, CA 90024.

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL NOTICE OF
HEARING TO BE HELD REMOTELY USING ZOOM GOV AUDIO AND VIDEO will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On April 28, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

                                                             Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On April 28, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                  Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 28,
2021, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


                                                                                  Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 28, 2021                         Toni Gesin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 102 Filed 04/28/21 Entered 04/28/21 14:22:29                                      Desc
                                                   Main Document     Page 4 of 5



                                      ATTACHMENT TO F 9013-3.1.PROOF.SERVICE

Via NEF

    •   Attorney for Debtor: Ron Bender rb@lnbyb.com
    •   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
    •   Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
    •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
    •   Attorney for U.S. Trustee: Nancy S Goldenberg nancy.goldenberg@usdoj.gov
    •   Attorney for Receiver in State Court: Peter F Jazayeri peter@jaz-law.com
    •   Attorney for Shady Bird: Daniel A Lev dlev@sulmeyerlaw.com,
        ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Grant A Nigolian grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com
    •   Attorney for Debtor: Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    •   Ho-El Park hpark@hparklaw.com
    •   Attorney for Shady Bird: Ronald N Richards ron@ronaldrichards.com,
        morani@ronaldrichards.com
    •   United States Trustee (SA): ustpregion16.sa.ecf@usdoj.gov

Via U.S. Mail

  The Source Hotel (Debtor)                                                    Ted Sul (Creditor)
  6988 Beach Boulevard, Suite B-215                                            Newgens, Inc.
  Buena Park, CA 90621                                                         14241 Foster Road
                                                                               La Mirada, CA 90638

  Rachel Castro (Creditor)                                                     Solid Construction Company, Inc. (Creditor)
  Cabrillo Hoist                                                               883 Crenshaw Blvd.
  P.O. Box 3179                                                                Los Angeles, CA 90005
  Rancho Cucamonga, CA 91729

  WESCO Distribution, Inc. (Creditor)                                          Harbor All Glass & Mirror, Inc. (Creditor)
  6251 Knott Ave.                                                              1926 Placentia Ave.
  Buena Park, CA 90620                                                         Costa Mesa, CA 92627

  Edward Riggs (Creditor)                                                      Ace Tek Roofing Co. (Creditor)
  Diablo Consulting                                                            747 S. Ardmore Ave., Ste. 405
  13200 Crossroads Parkway N, Ste. 115                                         Los Angeles, CA 90005
  City of Industry, CA 91746

  Briana Ochoa (Creditor)                                                      Evergreen Electric Construction, Inc. (Creditor)
  Morrow Meadows                                                               629 Grove View Lane
  231 Benton Court                                                             La Canada, CA 91011
  City of Industry, CA 91789


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 102 Filed 04/28/21 Entered 04/28/21 14:22:29                                      Desc
                                                   Main Document     Page 5 of 5



  Steve Ruck (Creditor)                                                        Stumbaugh & Associates, Inc. (Creditor)
  Chefs Toys                                                                   3303 N. San Fernando Blvd.
  18430 Pacific Street                                                         Burbank, CA 91504
  Fountain Valley, CA 92708

  HBA Procurement, Inc. (Creditor)                                             Roger J. Fugit (Creditor)
  3216 Nebraska Ave.                                                           OJ Insulation LP
  Santa Monica, CA 90404                                                       600 S. Vicent Ave.
                                                                               Azusa, CA 91702

  DKY Architects (Creditor)                                                    Dooman Jun (Creditor)
  15375 Barranca Parkway, Suite A-210                                          Master Glass
  Irvine, CA 92618                                                             2225 W. Pico Blvd., Unit C
                                                                               Los Angeles, CA 90006

  Cecilia Dinh (Creditor)                                                      L2 Specialties (Creditor)
  Universal Flooring Systems                                                   3613 W. Macarthur Blvd., #611
  15573 Commerce Lane                                                          Santa Ana, CA 92704
  Huntington Beach, CA 92649

  Ficcadenti Waggoner (Creditor)                                               Retrolock Corporation (Creditor)
  16969 Von Karman Ave., Ste. 240                                              17915 Railroad St.
  Irvine, CA 92606                                                             City of Industry, CA 91748

  American Engineering Laboratories, Inc. (Creditor)                           Christopher G. Cardinale
  P.O. Box 1816                                                                Alvarez-Glasman & Colvin
  Whittier, CA 90609                                                           13181 Crossroads Pkwy N, Ste 400
                                                                               City of Industry, CA 91746

Via Overnight Delivery

Honorable Erithe A. Smith
US Bankruptcy Court – Santa Ana Division
Ronald Reagan Federal Building
411 West 4th Street, #5040
Santa Ana, CA 92701




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
